Citation Nr: 1018726	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-24 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1975 with additional service in the National Guard 
from March 1975 to November 1979 and from May 1983 to 
September 1986 including periods of active duty for training 
(ACDUTRA) from May 15, 1976 to May 30, 1976; May 14, 1977 to 
May 28, 1977; May 13, 1978 to May 27, 1978; and, May 12, 1979 
to May 26, 1979. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 2005 and October 2007 
rating decisions issued by the Hartford, Connecticut Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  The 
Board remanded the issues in March 2008 and April 2009 for 
further development of the record.

The issues of entitlement to service connection for claimed 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  As his claimed stressor(s) could not be verified, the 
Veteran is not shown to have PTSD due to event or incident of 
his period of service.  




CONCLUSION OF LAW

An acquired psychiatric disability, manifested by PTSD, was 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2004, June 2007, April 2008, January 
2009 and June 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006 and in the June 2007 and 
January 2009 letters.  The notice requirements pertinent to 
the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted his claim for service connection for 
PTSD in March 2004.  

His service treatment records contain no reports of treatment 
for or diagnosis of a psychiatric disability.  Post service, 
the record is replete with references to a diagnosis of PTSD.  
During his April 2004 VA psychiatric examination, the Veteran 
admitted that he had never seen combat.  He related that at 
age 4, he saw an accident scene where heads were decapitated 
and skulls were exposed; that he had been sexually abused by 
a neighbor when he was 7 years old; and witnessing a drive-by 
shooting as a teenager, were brain matter was exposed.  He 
reiterated the same history in December 2004 when admitted to 
a VA PRRP (PTSD Residential Rehabilitation Program), and 
admitted to childhood physical abuse in August 2005.  
Notwithstanding the confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.

In a PTSD questionnaire received in September 2004, he listed 
alleged service stressors as: 1) having a rifle pointed at 
him, while he was on guard duty in Germany, which 
accidentally discharged causing powder burns to his forehead 
(he did not report the incident because he was afraid); 2) 
coming under live artillery fire from another unit that was 
using the wrong firing coordinates during training exercises 
(this incident was confirmed by a fellow soldier in the 
Veteran's unit); and, 3) being fired upon by a fellow soldier 
who had not been notified that the Veteran's unit was on 
roving patrol.  He listed the dates of these occurrences as 
1) '73 or 1974 while in Swankford, Germany; 2) late 1970s at 
Fort Bragg: and 3) 1980s in the National Guard at an ammo 
depot.

In April 2009, the case was remanded in order to obtain 
additional information from the Veteran regarding his claim.  
In a June 2009 letter from the RO, the Veteran was requested 
to provide more specifics about the claimed traumatic events.  
His response, also received in June 2009, was that he could 
not recall the date of the incident, and that he experienced 
no childhood trauma. 

In September 2009, the RO staff determined that the Veteran 
had failed to submit information sufficient enough to allow 
for meaningful research of records to corroborate the 
occurrence of the claimed stressful events.  The RO 
thoroughly documented all the evidence used in making this 
determination.  

To that end, the Board observes that the April 2009 remand 
directed the AMC/RO to request additional details from the 
Veteran regarding his claimed stressors.  In June 2009, the 
Veteran was requested to submit additional, specific (dates, 
etc) information regarding his claimed in-service stressors.  
In June 2009, the Veteran responded that he did not recall 
the dates of occurrence of the alleged stressors.  In this 
regard, the Board notes that the duty to assist is not always 
a one-way street.  A veteran seeking help cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Insofar as the Veteran has not provided the AMC/RO 
with sufficient information to allow for meaningful research 
of records to corroborate the occurrence of the claimed 
stressful events, the Board is of the opinion that no further 
assistance in this regard is required on the part of the VA.  
In light of the Veteran's failure to cooperate with the VA's 
efforts to assist him with the factual development of his 
claim, no further effort will be expended to assist him in 
this regard.  The claim must be evaluated on the evidence of 
record.  

In this case, regardless of the confirmed diagnosis of PTSD, 
the fact remains that the evidence of record simply fails to 
verify the occurrence of a claimed in-service stressor.  
Despite his contentions, without credible evidence of an in-
service stressor(s) the criteria for service connection for 
PTSD are not met.  The law is clear, that absent evidence of 
a combat-related stressor, the record must contain service 
records or other corroborative evidence that substantiates 
the occurrence of an in-service stressor.  See Gaines v. 
West, 11 Vet. App. at 357-58 (1998).

As the Veteran fails to provide evidence of an in-service 
stressor(s) during his time of service, service connection 
for PTSD is not warranted.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

  
ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  In this regard, in the April 2009 remand, the 
Board instructed the RO to schedule the Veteran for a VA 
examination to determine the etiology of his claimed hearing 
loss and tinnitus.  To date, this instruction has not been 
complied with.  The Court has determined that a remand by the 
Board confers upon a claimant, as a matter of law, the right 
to compliance with remand orders.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
previously unidentified medical care 
providers who treated him for his claimed 
hearing loss and tinnitus.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran should be 
afforded a VA audiology examination to 
determine the nature, extent and likely 
etiology of the claimed hearing loss and 
tinnitus.  

The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the audiology 
evaluation.  All studies, to include pure 
tone threshold testing and the Maryland 
CNC speech audiometric test, that the 
examiner deems necessary should be 
performed.   

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has a current hearing 
disability, including tinnitus that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
clinical onset due to noise exposure 
during his period of active service.   

The examiner should include a complete 
rationale for the findings and opinions 
expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  He is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2009).

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If the determinations 
remain adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


